             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                           1:06 CR 24

UNITED STATES OF AMERICA,                 )
                  Plaintiff,              )
                                          )
vs.                                       )
                                          )
JOSIAH CHARLES MCMANUS,                   )
                 Defendant,               )
                                          )
and                                       )
                                          )
BANK OF AMERICA, N.A.,                    )
                  Garnishee.              )

                 WRIT OF CONTINUING GARNISHMENT

GREETINGS TO: Bank of America, N.A.
              Legal Order Processing
              800 Samoset Drive
              Mail Code: DE5-024-02-08
              Newark, Delaware 19713

      An Application for a Writ of Continuing Garnishment against property

of Josiah Charles McManus (“Defendant”) has been filed with this Court (Doc.

75). A Judgment has been entered against Defendant (Doc. 32). The Clerk of

Court’s current total is $1,417.67, computed through November 08, 2019, and

is due and owing.

      You, as the Garnishee, are required by law to answer in writing, under

oath, within ten (10) days of service of this Writ, whether or not you have in

your custody, control or possession, any property or funds owned by Defendant,

including non-exempt, disposable earnings.
      You must withhold and retain any property in which Defendant has a

substantial non-exempt interest and for which you are or may become indebted

to Defendant pending further order of the Court.

      You must file the original written Answer to this Writ within ten (10)

days of your receipt of this Writ with the following office:

                     Clerk of the United States District Court
                               401 West Trade Street
                         Charlotte, North Carolina 28202

      Additionally, you are required by law to serve a copy of the Answer upon

Defendant at Defendant’s last known address:

                           Josiah Charles McManus
                                  XXXXXXXXX
                        Asheville, North Carolina XXXXX

      You are also required to serve a copy of the Answer upon Plaintiff at the

following address:

                            Financial Litigation Unit
                         United States Attorney’s Office
                        227 West Trade Street, Suite 1650
                         Charlotte, North Carolina 28202

      Under the law, there is property which may be exempt from this Writ of

Garnishment. Property which is exempt and which is not subject to this order

may be listed on the attached Claim for Exemption form.

      Pursuant to 28 U.S.C. §3205(c)(6), if you fail to answer this Writ or

withhold property or funds in accordance with this Writ, the United States of

America may petition the Court for an order requiring you to appear before the
Court to answer the Writ and to withhold property before the appearance date.

If you fail to appear or do appear and fail to show good cause why you failed to

comply with this Writ, the Court shall enter a judgment against you for the

value of Defendant’s non-exempt interest in such property. The Court may

award a reasonable attorney’s fee to the United States and against you if the

Writ is not answered within the time specified. It is unlawful to pay or deliver

to Defendant any item attached by this Writ.

                                    Signed: November 12, 2019
               CLAIM FOR EXEMPTION FORM
    MAJOR EXEMPTIONS UNDER FEDERAL LAW (18 U.S.C. § 3613)

_____1.   Wearing apparel and school books.--Such items of wearing apparel
          and such school books as are necessary for the debtor or for
          members of his family.

_____2.   Fuel, provisions, furniture, and personal effects.--So much of the
          fuel, provisions, furniture, and personal effects in the Debtor’s
          household, and of the arms for personal use, livestock, and poultry
          of the debtor, as does not exceed $9,380 in value.

_____3.   Books and tools of a trade, business, or profession.--So many of the
          books, and tools necessary for the trade, business, or profession of
          the debtor as do not exceed in the aggregate $4,690 in value.

_____4.   Unemployment benefits.--Any amount payable to an individual
          with respect to his unemployment (including any portion thereof
          payable with respect to dependents) under an unemployment
          compensation law of the United States, of any State, or of the
          District of Columbia or of the Commonwealth of Puerto Rico.

_____5.   Undelivered mail.--Mail, addressed to any person, which has not
          been delivered to the addressee.

_____6.   Certain annuity and pension payments.--Annuity or pension
          payments under the Railroad Retirement Act, benefits under the
          Railroad Unemployment Insurance Act, special pension payments
          received by a person whose name has been entered on the Army,
          Navy, Air Force, and Coast Guard Medal of Honor roll (38 U.S.C.
          1562), and annuities based on retired or retainer pay under
          Chapter 73 of Title 10 of United States Code.

_____7.   Workmen’s Compensation.--Any amount payable with respect to
          compensation (including any portion thereof payable with respect
          to dependents) under a workmen’s compensation law of the United
          States, any State, the District of Columbia, or the Commonwealth
          of Puerto Rico.

_____8.   Judgments for support of minor children.--If the debtor is required
          by judgment of a court of competent jurisdiction, entered prior to
          the date of levy, to contribute to the support of his minor children,
          so much of his salary, wages, or other income as is necessary to
          comply with such judgment.
_____9.    Certain service-connected disability payments.-- Any amount
           payable to an individual as a service-connected (within the
           meaning of section 101(16) of Title 38, United States Code)
           disability benefit under--(A) subchapter II, III,IV, V, or VI of
           Chapter 11 of such Title 38 or (B) Chapter 13, 21, 23, 31, 32, 34,
           35,37, or 39 of such Title 38.

_____10.   Assistance under Job Training Partnership Act.
           --Any amount payable to a participant under the Job Training
           Partnership Act (29 U.S.C. 1501 et seq.) from funds appropriated
           pursuant to such Act.
The statements made in this claim of settlement to exemptions and request for
hearing as to exemption entitlement and fair market value of the property or
funds designated are made and declared under penalty of perjury that they are
true and correct.

      I hereby request a Court hearing to decide the validity of my claims.
Notice of the hearing should be given to me by mail at:


(_______________________________________________________________)
Address


or telephonically at (_____)______________
                     Phone No.


_______________________________________________
Defendant’s printed or typed name


_______________________________________________
Signature of Defendant           Date
